BISTLINE, Justice,
dissenting.
Nothing in the foregoing majority opinion issued after rehearing persuades me any more than did the initial majority opinion of October 1987. There is aught yet to be shown, other than that the department *399of Health and Welfare acted voluntarily in renewing services to the three children who are plaintiffs. Health and Welfare appealed Judge Rowett’s decision, thus getting the benefit of an automatic stay by virtue of the Supreme Court rules, and, being a state agency Health and Welfare could have had a stay throughout the appeal simply by moving for one. That being so, the correct rule of law is that one who complies with a judgment voluntarily has relinquished any right of appeal. For a host of authority on the subject see the dissenting opinion of Justice Shepard, joined by Justice Donaldson, in Radioear Corporation v. Crouse, 97 Idaho 501, 547 P.2d 546 (1975). For an unusually strong similar holding in a criminal context, but not cited by Justice Shepard, see McFarland, Prosecutor v. Hunt, District Judge, 79 Idaho 262, 313 P.2d 1076 (1957).
We must have been made aware of the mootness of the case last year, as otherwise I would have voted to dismiss the appeal on that basis. At that time I was not aware of any “substantial public interest” in the controversy, and rather thought it a pity that there was not. Nor have I been made aware of another prong of the ordinary standard which mitigates against a mootness dismissal, i.e., the fact that it is likely to be a recurring problem — as seemed to be so in Oneida County v. Oneida Education Ass’n., 98 Idaho 486, 567 P.2d 830 (1977). I am gratified that one other member of the Court has now courteously responded to my suggestion of mootness. That mootness, however, should have precluded our first set of opinions.
The plaintiffs/respondents’ supporting brief of petition for rehearing attached hereto as Exhibit A, which was filed on behalf of the three children further convinces me. I am not persuaded to alter my views previously expressed in October of 1987.